Morton, J.
Without undertaking to say that in no case could the occupation of a life tenant be so long continued and of such a character as to vest in him a title in fee by adverse possession, and without intending to intimate that it could, we think that the ruling of the judge who heard this case was correct. Under the decision in the case of Mixter v. Woodcock, 147 Mass. 613, the only estate which the widow had was a life tenancy. She was in possession of the premises as a life tenant. Her belief that she owned the property absolutely did not give her any additional rights, nor did the like belief on the plaintiff’s part help matters. That simply made the mistake a common one. The widow was not in possession under a deed or instrument which purported to give her a fee, but in fact only gave her a life estate, and which might have afforded some color for •her belief that she owned the fee and for her acts; she was in possession under the will of her husband, which did not purport to give, and did not in fact give, her anything except a life estate. If the mortgages executed by her may be regarded as acts of disseisin, so that the reversioner could have entered, he was not obliged to do so, but .could wait until his right of entry accrued upon her death ; and neither the widow nor those who claim under her would acquire any rights against him, or title to the property, by virtue of her or their occupation in the mean time. Wells v. Prince, 9 Mass. 508. Wallingford v. Pearl, 15 Mass. 471. Tilson v. Thompson, 10 Pick. 359. Miller v. Ewing, 6 Cush. 34. The demandant must recover on the strength of his own title. Failing to show title, he must at least show a better right to possession than the tenant. This he does not do.
The decree dismissing the bill must therefore be

Affirmed.